        1:17-cv-02930-TLW         Date Filed 02/06/20        Entry Number 77        Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA



 La K r ys t al C oat s , as P e r s o n a l
                                         )                 Civil Action No. 1:17-cv-02930-TLW
 Representative of the Estate of Demetric)
 Cowan,                                  )
                Plaintiff,               )
                                         )
 v.                                      )                   VOIR DIRE ON BEHALF OF
                                         )                        DEFENDANTS
 Sidney Montgomery, in his individual )
 capacity; Roy Murray, in his individual )
 capacity; and Pamela Osborne, in her )
 individual capacity,                    )
                                         )
                Defendants.              )
 _________________________________ )



         Defendants move that the Court, at the call of the case, inquire of the juror venire as follows:

         1.     Is there any member of the jury panel who is familiar with the facts involved in this

case?

         2.     Are you or is any member of your family acquainted with any of the attorneys

involved in this case or their law firms, socially, professionally, or otherwise?

                A.      The plaintiff is represented by:

                        1)      Elizabeth Franklin-Best of Elizabeth Franklin-Best, P.C. of

                                Columbia, South Carolina; and

                        2)      E. Charles Grose, Jr. of The Charles Grose Law Firm, LLC of

                                Greenwood, South Carolina.

                B.      The defendants are represented by:

                        1)      Russell W. Harter, Jr. and Carly H. Davis of the firm Chapman,

                                Harter & Harter, P.A., of Greenville, South Carolina; and
      1:17-cv-02930-TLW         Date Filed 02/06/20      Entry Number 77      Page 2 of 5




                      2)      David Morrison and Robert Cooper of Morrison Law Firm, LLC of

                              Columbia, South Carolina.

       3.      Is there any member of the jury panel who themselves, their spouses, or a close

family member knows, works with, and/or has any relationship whatsoever with any of the parties,

attorneys, or witnesses in this case? Potential witnesses are as follows:

               a.     Sidney Montgomery
               b.     Roy Murray
               c.     Pamela Osborne
               d.     Lonnie Smith
               e.     Lt. Linda Butler
               f.     Brett Woodard, M.D.
               g.     Kim Collins, M.D.
               h.     Kevin Jones
               i.     Ray Pope
               j.     Daniel Cardarelli
               k.     Steven Phillip Nichols
               l.     Brandon White
               m.     Carmen Tucker
               n.     Adam Slizewski
               o.     James B. Tallon
               p.     Jovonya Key
               q.     Roy Cox, Jr., Coroner
               r.     Danny Byrd
               s.     Deputy Coroner Derrick Rash
               t.     Charlie Boseman
               u.     Rodney Free
               v.     Misti Hawkins
               w.     Jeremy Baker
               x.     Duane Joseph Terry
               y.     LaKrystal Coats
               z.     Rommay Cowan
               aa.    Audrey Ann Moses
               bb.    Lyndia Belcher
               cc.    Kelashia Cowan
               dd.    De’Quiashia Cowan
               ee.    Demetric Cowan, Jr.
               ff.    LaDreavis Cowan
               gg.    James Aiken

       If yes, please describe generally the nature of your involvement, knowledge, acquaintance,



                                           Page 2 of 5
      1:17-cv-02930-TLW            Date Filed 02/06/20        Entry Number 77          Page 3 of 5




and/or association with such attorney, party or potential witness.

        4.       Is there any member of the jury panel who feels that any time an inmate or detainee dies

while he or she is in a jail or detention facility, that the facility or its officers are liable for damages?

        5.       Have you or any member of your family, to your knowledge, ever been accused,

charged or arrested for resisting arrest?

        6.       Have you or any member of your family, to your knowledge, ever been accused,

charged or arrested for disorderly conduct?

        7.       Have you or any member of your family, to your knowledge, ever been accused,

charged or arrested for Possession with the Intent to Distribute?

        8.       Have you or any member of your family, to your knowledge, ever been accused,

charged or arrested for Possession of Marijuana?

        9.       Have you, a member of your immediate family, or a close friend ever been diagnosed

with or treated for addiction to cocaine, ecstasy, marijuana or alcohol?

        10.      Have you ever experienced, or seen another person go through, detoxification or

"detoxing" from drugs or alcohol? If so, describe when and where that occurred.

        11.      Do you believe a person should be free to use drugs such as cocaine and ecstacy even

though there may be laws that say otherwise?

         12.     Have you, a member of your immediate family, or a close friend ever had what you

consider to be a bad experience with the Greenwood County Sheriff's Office? If so, what were the

circumstances?

        13.      Have you or any member of your immediate family, or close friends, ever been

detained or booked into the Greenwood County Detention Center?

        14.      Have you or any member of your family had any experience in dealing with problems,



                                                Page 3 of 5
      1:17-cv-02930-TLW          Date Filed 02/06/20         Entry Number 77       Page 4 of 5




legal, medical, or otherwise, that related to the use or abuse of controlled substances?

        15.     Have you or any member of your immediate family, or close friends, ever been detained

in any municipal, county, state, or federal detention center for any reason? If so, please answer the

following questions;

                (a)     Who was detained?

                (b)     At what institution?

                (c)     What was the reason for the detention?

                (d)     When they were detained, was there any complaint

                regarding the conditions of their confinement, including prison policies?

                (e)     What was the specific complaint?

                (f)     Was there any claimed injury as a result?

        16.     Have you or any member of your immediate family ever asserted any type of civil rights

claim and/or violation of your civil rights? If so, answer the following:

                (a)     What was the specific complaint?

                (b)     Who did you or they complain to?

                (c)     What was the outcome of the claim?

        17.     Have you or any member of your immediate family ever been charged with a crime

involving the use or possession of illegal drugs?

        18.     Would any personal experiences prevent you from being fair to both sides in a case

involving a death at a detention facility?

        19.     Is any member of the jury panel related to any other member of the jury panel? If so,

would this person have undue influence over your opinion of this matter?

        20.     Have you or any member of your family, to your knowledge, ever had a bad experience

                                               Page 4 of 5
      1:17-cv-02930-TLW           Date Filed 02/06/20       Entry Number 77         Page 5 of 5




with a law enforcement and/or detention officer or corrections officer?

        21.     Is there any member of the jury panel who has ever been fired or terminated from

employment with any detention facility, corrections facility or law enforcement agency?

        22.     Is there any member of the jury panel who, for any reason, whether asked or not, feels

that he or she could not be fair and impartial in this case if chosen as a juror?

                                                Respectfully submitted,


                                                s/ Russell W. Harter, Jr.
                                                Russell W. Harter, Jr., #1753
                                                Carly H. Davis, #11397
                                                CHAPMAN HARTER & HARTER
                                                14 Lavinia Avenue
                                                Greenville, South Carolina 29601
                                                TEL: 864-233-4500
                                                FAX: 864-232-1710
                                                rwhjr@chhlaw.net
                                                Counsel for Defendants



                                                s/ David L. Morrison
                                                David L. Morrison, #3581
                                                Robert G. Cooper, #299
                                                MORRISON LAW FIRM, LLC
                                                7453 Irmo Drive, Suite B
                                                Columbia, South Carolina 29212
                                                Tel: 803/661-6285
                                                Fax: 803/661-6289



Greenville, South Carolina

February 6, 2020




                                              Page 5 of 5
